EXHIBIT GUARANTEE March 19, 2010 FOR VALUE RECEIVED, and in consideration of loans made or to be made or credit otherwise extended or to be extended by Agent and Lenders (as those terms are defined below) to or for the account of Presstek, Inc. (“PI” and together with each other Person which becomes a Borrower under the Loan Agreement (as defined below), each, a “Borrower” and collectively, “Borrowers”) from time to time and at any time and for other good and valuable consideration, and to induce Agent and Lenders to make such loans or extensions of credit and to make or grant such renewals, extensions, releases of collateral or relinquishments of legal rights as Agent and Lenders may deem advisable, the undersigned (the “Guarantor” or “the undersigned”) unconditionally guaranties to Agent, Lenders, their successors, endorsees and assigns, the prompt payment when due (whether by acceleration or otherwise) of all present and future obligations and liabilities of any and all kinds of Borrowers to Agent and Lenders and of all instruments of any nature evidencing or relating to any such obligations and liabilities upon which any Borrower or one or more parties and any Borrower is or may become liable to Agent and Lenders, whether incurred by any Borrower as maker, endorser, drawer, acceptor, guarantor, accommodation party or otherwise, and whether due or to become due, secured or unsecured, absolute or contingent, joint or several, and however or whenever acquired by Agent and Lenders, arising under, out of, or in connection with that certain Revolving Credit and Security Agreement dated as of the date hereof among Borrowers, the financial institutions named therein or which hereafter become a party thereto (each, a “Lender” and collectively, “Lenders”) and PNC Bank, National Association, as agent for Lenders (in such capacity, “Agent”) (as amended, modified, restated or supplemented from time to time, the “Loan Agreement”) or any documents, instruments or agreements relating to or executed in connection with the Loan Agreement or any documents, instruments or agreements referred to therein (together with the Loan Agreement, as each may be amended, modified, restated or supplemented from time to time, the “Loan Documents”) (all of which are herein collectively referred to as the “Obligations”), and irrespective of the genuineness, validity, regularity or enforceability of such Obligations, or of any instrument evidencing any of the Obligations or of any collateral therefor or of the existence or extent of such collateral, and irrespective of the allowability, allowance or disallowance of any or all of the Obligations in any case commenced by or against any Borrower under Title 11, United States Code, including, without limitation, obligations or indebtedness of Borrowers for post-petition interest, fees, costs and charges that would have accrued or been added to the Obligations but for the commencement of such case.Capitalized terms used herein which are not otherwise defined herein shall have the meanings given to them in the Loan Agreement. In furtherance of the foregoing, the undersigned hereby agrees as follows: 1.No Impairment.Agent and Lenders may at any time and from time to time, either before or after the maturity thereof, without notice to or further consent of the undersigned, extend the time of payment of, exchange or surrender any collateral for, renew or extend any of the Obligations or increase or decrease the interest rate thereon, and may also make any agreement with any Borrower or with any other party to or person liable on any of the Obligations, or interested therein, for the extension, renewal, payment, compromise, discharge or release thereof, in whole or in part, or for any modification of the terms thereof or of any agreement among Agent and/or Lenders and any Borrower or any such other party or person, or make any election of rights Agent and/or Lenders may deem desirable under the United States Bankruptcy Code, as amended, the Companies’ Creditors Arrangement Act, the Bankruptcy and Insolvency Act, the Winding-up and Restructuring Act or any other U.S. or Canadian federal, Canadian provincial or U.S. state bankruptcy, reorganization, moratorium or insolvency law relating to or affecting the enforcement of creditors’ rights generally (any of the foregoing, an “Insolvency Law”) without in any way impairing or affecting this Guarantee.This instrument shall be effective regardless of the subsequent incorporation, merger or consolidation of any Borrower, or any change in the composition, nature, personnel or location of any Borrower and shall extend to any successor entity to such Borrower, including a debtor in possession or the like under any Insolvency Law. 2.Guarantee Absolute.The undersigned guarantees that the Obligations will be paid strictly in accordance with the terms of the Loan Agreement and/or any other document, instrument or agreement creating or evidencing the Obligations, regardless of any law, regulation or order now or hereafter in effect in any jurisdiction affecting any of such terms or the rights of Borrowers with respect thereto.Guarantor hereby knowingly accepts the full range of risk encompassed within a contract of “continuing guarantee” which risk includes the possibility that Borrowers will contract additional indebtedness for which Guarantor may be liable hereunder after Borrowers’ financial condition or ability to pay their lawful debts when they fall due has deteriorated, whether or not Borrowers have properly authorized incurring such additional indebtedness.The undersigned acknowledges that (i) no oral representations, including any representations to extend credit or provide other financial accommodations to Borrowers, have been made by Agent or Lenders to induce the undersigned to enter into this Guarantee and (ii) any extension of credit to the Borrowers shall be governed solely by the provisions of the Loan Agreement.The liability of the undersigned under this Guarantee shall be absolute and unconditional, in accordance with its terms, and shall remain in full force and effect without regard to, and shall not be released, suspended, discharged, terminated or otherwise affected by, any circumstance or occurrence whatsoever, including, without limitation: (a) any waiver, indulgence, renewal, extension, amendment or modification of or addition, consent or supplement to or deletion from or any other action or inaction under or in respect of the Loan Documents or any other instruments or agreements relating to the Obligations or any assignment or transfer of any thereof, (b) any lack of validity or enforceability of any Loan Document or other documents, instruments or agreements relating to the Obligations or any assignment or transfer of any thereof or any failure to perfect any security therefor, (c) any furnishing of any additional security to Agent or Lenders or their assignees or any acceptance thereof or any release of any security by Agent or Lenders or their assignees, (d) any limitation on any party’s liability or obligation under the Loan Documents or any other documents, instruments or agreements relating to the Obligations or any assignment or transfer of any thereof or any invalidity or unenforceability, in whole or in part, of any such document, instrument or agreement or any term thereof, (e) any bankruptcy, insolvency, reorganization, composition, adjustment, dissolution, liquidation or other like proceeding relating to any Borrower, or any action taken with respect to this Guarantee by any trustee, interim receiver, receiver or manager, or by any court, in any such proceeding, whether or not the undersigned shall have notice or knowledge of any of the foregoing, (f) any exchange, release or non-perfection of any collateral, or any release, or amendment or waiver of or consent to departure from any guarantee or security, for all or any of the Obligations or (g) any other circumstance which might otherwise constitute a defense available to, or a discharge of, the undersigned.Any amounts due from the undersigned to Agent or Lenders shall bear interest until such amounts are paid in full at the Default Rate then applicable to the Obligations.Obligations include post-petition interest whether or not allowed or allowable. 3.Waivers. (a)This Guarantee is a guarantee of payment and not of collection.Neither Agent nor Lenders shall be under any obligation to institute suit, exercise rights or remedies or take any other action against any Borrower or any other person liable with respect to any of the Obligations or resort to any collateral security held by it to secure any of the Obligations as a condition precedent to the undersigned being obligated to perform as agreed herein and Guarantor hereby waives any and all rights which the undersigned may have by statute or otherwise which would require Agent or Lenders to do any of the foregoing.Guarantor further consents and agrees that Agent and Lenders shall be under no obligation to marshal any assets in favor of Guarantor, or against or in payment of any or all of the Obligations.The undersigned hereby waives all suretyship defenses and any rights to interpose any defense, counterclaim or offset of any nature and description which it may have or which may exist between and among Agent, Lenders, any Borrower and/or the undersigned with respect to the undersigned’s obligations under this Guarantee, or which any Borrower may assert on the underlying debt, including but not limited to failure of consideration, breach of warranty, fraud, payment (other than cash payment in full of the Obligations), statute of frauds, bankruptcy, infancy, statute of limitations, accord and satisfaction, and usury. (b)The undersigned further waives (i) notice of the acceptance of this Guarantee, of the making of any such loans or extensions of credit, and of all notices and demands of any kind to which the undersigned may be entitled, including, without limitation, notice of adverse change in any Borrower’s financial condition or of any other fact which might materially increase the risk of the undersigned and (ii) presentment to or demand of payment from anyone whomsoever liable upon any of the Obligations, protest, notices of presentment, non-payment or protest and notice of any sale of collateral security or any default of any sort. (c)Notwithstanding any payment or payments made by the undersigned hereunder, or any setoff or application of funds of the undersigned by Agent or any Lender, the undersigned shall not be entitled to be subrogated to any of the rights of Lenders against any Borrower or against any collateral or guarantee or right of offset held by Lenders for the payment of the Obligations, nor shall the undersigned seek or be entitled to seek any contribution or reimbursement from any Borrower in respect of payments made by the undersigned hereunder, until all amounts owing to Agent and Lenders by Borrowers on account of the Obligations are paid in full and the Loan Agreement has been terminated.If, notwithstanding the foregoing, any amount shall be paid to the undersigned on account of such subrogation rights at any time when all of the Obligations shall not have been paid in full and the Loan Agreement shall not have been terminated, such amount shall be held by the undersigned in trust for Agent and Lenders, segregated from other funds of the undersigned, and shall forthwith upon, and in any event within two (2) business days of, receipt by the undersigned, be turned over to Agent in the exact form received by the undersigned (duly endorsed by the undersigned to Agent, if required), to be applied against the Obligations, whether matured or unmatured, in such order as Agent and Lenders may determine, subject to the provisions of the Loan Agreement.Any and all present and future debts and obligations of any Borrower to any of the undersigned are hereby waived and postponed in favor of, and subordinated to the full payment and performance of, all present and future debts and obligations of Borrowers to Agent and Lenders. 4.Security.All sums at any time to the credit of the undersigned and any property of the undersigned in Agent’s or any Lender’s possession or in the possession of any bank, financial institution or other entity that directly or indirectly, through one or more intermediaries, controls or is controlled by, or is under common control with, Agent or any Lender (each such entity, an “Affiliate”) shall be deemed held by Agent, such Lender or such Affiliate, as the case may be, as security for any and all of the undersigned’s obligations to Agent and Lenders and to any Affiliate of Agent and Lenders, no matter how or when arising and whether under this or any other instrument, agreement or otherwise. 5.Representations and Warranties.The undersigned hereby represents and warrants (all of which representations and warranties shall survive until all Obligations are indefeasibly satisfied in full and the Loan Agreement has been irrevocably terminated), that: (a)Corporate Status.The undersigned is an unlimited liability company duly organized, validly existing and in good standing under the laws of the Province of Nova Scotia and has full power, authority and legal right to own its property and assets and to transact the business in which it is engaged. (b)Authority and Execution.The undersigned has full power, authority and legal right to execute and deliver, and to perform its obligations under, this Guarantee and has taken all necessary corporate and legal action to authorize the execution, delivery and performance of this Guarantee. (c)Legal, Valid and Binding Character.This Guarantee constitutes the legal, valid and binding obligation of the undersigned enforceable in accordance with its terms, except as enforceability may be limited by applicable Insolvency Law. (d)Violations.The execution, delivery and performance of this Guarantee will not violate any requirement of law applicable to the undersigned or any material contract, agreement or instrument to which the undersigned is a party or by which the undersigned or any property of the undersigned is bound or result in the creation or imposition of any mortgage, lien or other encumbrance other than to Agent and Lenders on any of the property or assets of the undersigned pursuant to the provisions of any of the foregoing. (e)Consents or Approvals.No consent of any other person or entity (including, without limitation, any creditor of the undersigned) and no consent, license, permit, approval or authorization of, exemption by, notice or report to, or registration, filing or declaration with, any governmental authority is required in connection with the execution, delivery, performance, validity or enforceability of this Guarantee. (f)Litigation.No litigation, arbitration, investigation or administrative proceeding of or before any court, arbitrator or governmental authority, bureau or agency is currently pending or, to the best knowledge of the undersigned, threatened (i) with respect to this Guarantee or any of the transactions contemplated by this Guarantee or (ii) against or affecting the undersigned, or any property or assets of the undersigned, which, if adversely determined, would have Material Adverse Effect. (g)Financial Benefit.
